Final judgment in mandamus was awarded in the Circuit Court against the officials of the Town of Punta Gorda which is a municipal corporation existing under Chapter 9055, Acts of 1921, Laws of Florida. The plaintiff was a bondholder of the city who sought relief with respect to the enforced payment of certain bonds that had been issued by the town under authority of Chapter 13327, Acts of 1927, and thereafter duly validated by judicial proceedings.
The peremptory writ was properly awarded on the authority of Columbia County v. King, 13 Fla. 451; City of Palmetto v. Klemm, 108 Fla. 455, 146 Sou. Rep. 558; Klemm v. Davenport,100 Fla. 627, 129 Sou. Rep. 904, 70 A. L. R. 156; Rountree v. State, ex rel. Georgia Bond  Mtge. Co., 102 Fla. 246, 135 Sou. Rep. 888; State, ex rel. Dos Amigos, Inc., v. Lehman, 100 Fla. 1313, 131 Sou. Rep. 533; State, ex rel. Rempsen v. Smith,105 Fla. 368, 141 Sou. Rep. 318; State, ex rel. Aldrich v. Mitchell, 108 Fla. 233, 146 Sou. Rep. 207; Humphreys v. State,ex rel. Palm Beach Co., 108 Fla. 92, 145 Sou. Rep. 858, so the judgment to which this writ of error was taken must be affirmed, and it is so ordered.
Affirmed.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.